951 F.2d 1323
293 U.S.App.D.C. 56
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.CONSOLIDATED EDISON COMPANY OF NEW YORK, INC., Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent,National Fuel Gas Supply Corporation, et al., Intervenors,
No. 91-1333.
United States Court of Appeals, District of Columbia Circuit.
Dec. 23, 1991.

Before MIKVA, Chief Judge, and HARRY T. EDWARDS and D.H. GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the Federal Energy Regulatory Commission's unopposed motion to dismiss Consolidated Edison Company's petition for review, and the motion to hold in abeyance the filing of the certificate of record, it is


2
ORDERED that the motion to dismiss be granted.   Consolidated Edison Company's petition for review is premature.   See California Co. v. Federal Power Comm'n, 411 F.2d 720, 721-22 (D.C.Cir.1969).   This dismissal is without prejudice to refiling once the Federal Energy Regulatory Commission rules on Consolidated Edison Company's petition for rehearing.   It is


3
FURTHER ORDERED that the motion to hold in abeyance the filing of the certificate of record be dismissed as moot.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.